 Case 1:19-cr-20480-RNS Document 26 Entered on FLSD Docket 06/01/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                            Case No. 19-22864-Civ-COOKE/GOODMAN

JUAN COLLINS, on behalf of himself
and all others similarly situated,

       Plaintiff,

vs.

QUINCY BIOSCIENCE, LLC,
a Wisconsin limited liability company,

      Defendant.
____________________________________/
                             ORDER GRANTING JOINT MOTION FOR STAY
                               PENDINGAPPROVAL OF SETTLEMENT

         This CASE is before the Court on the Joint Motion for Stay of Claims Pending

  Approval of Settlement Proceedings and Notice of Class‐Wide Settlement, ECF No. 136.

  Plaintiffs and Defendant have advised the Court that: (a) they have reached a class‐wide

  settlement that, if approved, will resolve all claims in this action against the Defendant; (b) the

  Parties have signed a Settlement Term Sheet and are in the process of finalizing a written

  Settlement Agreement; and (c) the Parties will seek preliminary and final approval of their

  class‐wide settlement, upon finalization of their written Settlement Agreement.

         Having reviewed the record and having otherwise been duly advised on the premises, it is

  hereby ORDERED AND ADJUDGED as follows:

         1.         The Motion is GRANTED, and this case is STAYED pending the Parties’
                    execution of the Settlement Agreement and Court’s approval of the Settlement
                    Agreement.
Case 1:19-cr-20480-RNS Document 26 Entered on FLSD Docket 06/01/2020 Page 2 of 2



            2.    The Parties will execute a Settlement Agreement on or before June 22,

    2020.

            3.    Plaintiffs shall file a Motion for Preliminary Approval of the Class‐Wide

    Settlement on or before June 26, 2020.

          DONE and ORDERED in Chambers, in Miami, Florida, this 29th day of May
  2020.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record
